DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 20 January 2022 has been entered.  
Although the examiner fully considered the Applicant’s arguments, the examiner was not persuaded.  Accordingly, the rejections under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 20 January 2022, the status of the claims is as follows: 
Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 3, 5, 6, 8, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Jang et al. (US-20070039937-A1) in view of Deitz (US-2073465-A).
Regarding claim 1, Jang teaches a tubular welding electrode ( flux cored wire, abstract; the term “tubular welding electrode” is implied by “flux cored wire”) having a length (Jang uses several lengths used for sampling, paras 0061, 0063, 0067) and a circumference (diameter, abstract) comprising: a granular flux fill core (Jang teaches ten different types of flux including several powders, para 0054; the term “granular” is implied by “powder”) extending along the length of the electrode (filling the hoop with a flux mixture, abstract); and a sheath (hoop, abstract) having a sheath width (diameter of hoop: 0.9-1.6mm, abstract) and extending along the length of the electrode (forming a tube, abstract) and surrounding and encasing the granular flux fill core (flux filled in a stainless tube, para 0024); wherein the sheath comprises a plurality of pores that extend from an outer surface at least partially through the sheath width (Jang teaches a stainless steel hoop with surface roughness, para 0030; the surface on the outer surface has been construed as the claimed “pores”) and are distributed around the circumference (managing the surface roughness (Ra) of the hoop, para 0021) and along the length of the tubular welding electrode (stainless steel hoop with the surface roughness (Ra)--to-be-managed is made in a tube shape, para 0030); and wherein the pores have a depth and a partially-enclosed volume (fig. 3 is a “cross section” of the wire, para 0059; thus, the pores have width and length; Jang describes a relationship between the surface roughness of the wire sheath and a lubricant, where when the roughness increases, the “amount of the lubricant residue during wire welding is increased,” para 0022; therefore, in order to hold a material such as a lubricant, the pores must have length, width, and depth as well as volume; the volume of the pores is partially enclosed, based on their dimple shape, as shown in fig. 3).  Jang does not explicitly disclose wherein the pores have an ink bottle shape with a narrow opening at the outer surface that extends in to a larger opening, defining a depth.
Figure 3, Jang

    PNG
    media_image1.png
    431
    394
    media_image1.png
    Greyscale

However, in the same field of endeavor of flux cored solder manufacturing, Deitz teaches wherein the pores (hole produced by bore 44 at the cavity 41, fig. 2) have an ink bottle shape with a narrow opening at the outer surface that extends in to a larger opening, defining a depth (annotated on fig. 2 below).
Deitz, fig. 2

    PNG
    media_image2.png
    290
    481
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Jang to include using the apparatus taught by Deitz for filling the flux core after the formation of the flux cored wire in view of the teachings of Deitz in order to regulate and control the supply of core material to the hollow center of the flux core solder for the advantage of not having to dismantle or disassemble the flux core solder once formed (Dietz, column 1, lines 7-33).  Additionally, it has been held that where the only difference between the prior art and the claims was a change in shape, then the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04.IV.A,B).  In the present case, after reviewing the Applicant’s Specification, it is not clear how the shape of a pore having an ink bottle shape would be of patentable significance and would provide an improvement over the shape of a pore having a dimple shape, as taught by Jang (see MPEP 2144.04).
Regarding claim 3, Jang teaches wherein the sheath is a steel material (stainless steel hoop, abstract).
Regarding claim 5, Jang teaches wherein at least some of the plurality of pores extend only partially through the sheath width (surface roughness, para 013) and contain a lubricant (para 0022).
Regarding claim 6, Jang teaches a method for producing a tubular welding electrode (flux cored wire, abstract) comprising the steps of: a. providing a strip of a metallic material (stainless steel, para 0003) having a length (several lengths used for sampling, paras 0061, 0063, 0067) and a width (0.9-1.6 mm in diameter, para 0013); b. creating a plurality of pores extending at least partially through the width of the strip from an outer surface of the strip (surface roughness, RA, para 0030); wherein the pores have a depth and a partially-enclosed volume (fig. 3 is a “cross section” of the wire, para 0059; thus, the pores have width and length; Jang describes a relationship between the surface roughness of the wire sheath and a lubricant, where when the roughness increases, the “amount of the lubricant residue during wire welding is increased,” para 0022; therefore, in order to hold a material such as a lubricant, the pores must have length, width, and depth as well as volume; the volume of the pores is partially enclosed, based on their dimple shape, as shown in fig. 3) c. forming the strip into a "U" shape along the length (abstract); d. filling the "U" shape of the strip with a granular powder flux (abstract); and e. mechanically closing the "U" shape to form a tubular welding electrode (formed into a tube shape, para 0031) having a diameter (“a flux cored wire for welding stainless steel of 0.9-1.6 mm in diameter,” para 0013) and containing a core of the granular powder flux (flux mixture is poured into the tube prior to forming, para 0031).  Jang does not explicitly disclose wherein the pores have an ink bottle shape with a narrow opening at the outer surface that extends in to a larger opening, defining a depth.
However, in the same field of endeavor of flux cored solder manufacturing, Deitz teaches wherein the pores (hole produced by bore 44 at the cavity 41, fig. 2) have an ink bottle shape with a narrow opening at the outer surface that extends in to a larger opening, defining a depth (annotated on fig. 2 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Jang to include using the apparatus taught by Deitz for filling the flux core after the formation of the flux cored wire in view of the teachings of Deitz in order to regulate and control the supply of core material to the hollow center of the flux core solder for the advantage of not having to dismantle or disassemble the flux core solder once formed (Dietz, column 1, lines 7-33).  Additionally, it has been held that where the only difference between the prior art and the claims was a change in shape, then the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04.IV.A,B).  In the present case, after reviewing the Applicant’s Specification, it is not clear how the shape of a pore having an ink bottle shape would be of patentable significance and would provide an improvement over the shape of a pore having a dimple shape, as taught by Jang (see MPEP 2144.04).
Regarding claim 8, Jang teaches further comprising a step f) of drawing the tubular welding electrode (flux cored wire, abstract) to a second diameter, wherein the second diameter is narrower than the diameter (reduction ratio for the diameter is 38-60%, para 0056).
Regarding claim 13, Jang teaches wherein the mechanical closing (forming a tube having a seamed portion, para 0013) of step e) involves forming a butt or overlap seam (seamed portion of the steel after forming, para 0013).
Regarding claim 14, Jang teaches a method for producing a tubular welding electrode (flux cored wire, abstract) comprising the steps of: a. providing a strip of a metallic material (stainless steel, para 0003) having a length (paras 0061, 0063, 0067) and a width (diameter, para 0013); b. creating a plurality of pores extending at least partially through the width of the strip from an outer surface of the strip (surface roughness, RA, para 0030), wherein the pores have a depth and a partially-enclosed volume (fig. 3 is a “cross section” of the wire, para 0059; thus, the pores have width and length; Jang describes a relationship between the surface roughness of the wire sheath and a lubricant, where when the roughness increases, the “amount of the lubricant residue during wire welding is increased,” para 0022; therefore, in order to hold a material such as a lubricant, the pores must have length, width, and depth as well as volume; the volume of the pores is partially enclosed, based on their dimple shape, as shown in fig. 3); c. forming the strip into a substantially circular shape along the length (formed into a tube shape, para 0031); d. welding the strip to form a tube sealed along the length (seamed portion, para 0013); and e. filling the tube with a granular powder flux (filling the hoop with a flux mixture, abstract) to form a tubular welding electrode (manufacturing a flux cored wire, abstract) having a diameter (“a flux cored wire for welding stainless steel of 0.9-1.6 mm in diameter,” para 0013) and containing a core of the granular powder flux (“prior to the drawing process, at least 10 kinds of flux mixtures including rutile sand, silica and iron powder were used,” para 0054).  Jang does not explicitly disclose wherein the pores have an ink bottle shape with a narrow opening at the outer surface that extends in to a larger opening, defining a depth.
However, in the same field of endeavor of flux cored solder manufacturing, Deitz teaches wherein the pores (hole produced by bore 44 at the cavity 41, fig. 2) have an ink bottle shape with a narrow opening at the outer surface that extends in to a larger opening, defining a depth (annotated on fig. 2 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Jang to include using the apparatus taught by Deitz for filling the flux core after the formation of the flux cored wire in view of the teachings of Deitz in order to regulate and control the supply of core material to the hollow center of the flux core solder for the advantage of not having to dismantle or disassemble the flux core solder once formed (Dietz, column 1, lines 7-33).  Additionally, it has been held that where the only difference between the prior art and the claims was a change in shape, then the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04.IV.A,B).  In the present case, after reviewing the Applicant’s Specification, it is not clear how the shape of a pore having an ink bottle shape would be of patentable significance and would provide an improvement over the shape of a pore having a dimple shape, as taught by Jang (see MPEP 2144.04).
Regarding claim 16, Jang teaches further comprising a step f) of drawing the tubular welding electrode (flux cored wire, abstract) to a second diameter, wherein the second diameter is narrower than the diameter (annealing the wire reduces the size of the diameter for the finished wire, para 0056).
Claims 2, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Deitz, as applied to claims 1, 6, and 14 above, and further in view of Aida et al. (JP-H08250064-B2, referencing provided English translation).
Regarding claims 2, 7, and 15, Jang teaches the invention as described above but does not explicitly teach wherein the pores have an average pore size of between 1-30 microns.
However, Aida teaches wherein the pores (surface roughness, page 3, line 37) have an average pore size of between 1-30 microns (average surface roughness Ra of the surface: adjusted to 2 to 8 μm, page 2, lines 29-30) in order to improve the frictional resistance between the hoop and the flux (page 3, lines 40-43).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include wherein the pores have an average pore size of between 1-30 microns in view of the teachings of Aida in order to improve the frictional resistance between the hoop and the flux (page 3, lines 40-43) and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
Claims 4, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Deitz, as applied to claims 1, 6, and 14 above, and further in view of Keegan et al. (US-6933468-B2).
Regarding claim 4, Jang teaches the invention as described above but does not explicitly teach wherein the sheath is an aluminum material.
However, Keegan teaches wherein the sheath (abstract, line 1) is an aluminum material (abstract, line 2) in order to produce an aluminum weld deposit (claim 1) instead of a steel weld deposit, which would be more desirable in certain welds, such as when welding two aluminum plates together.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include wherein the sheath is an aluminum material in view of the teachings of Keegan in order to produce an aluminum weld deposit (claim 1) instead of a steel weld deposit, which would be more desirable in certain welds, such as when welding two aluminum plates together.
Regarding claim 9 and 17, Jang teaches the invention as described above but does not explicitly teach further comprising a step g) of baking the tubular welding electrode to allow moisture and hydrocarbons from the granular powder flux.
 However, Keegan teaches further comprising a step g) of baking (Keegan, column 3, lines 6-7) the tubular welding electrode (Keegan, aluminum metal-core wire, column 2, line 65) to allow moisture and hydrocarbons (Keegan, remove hydrogen containing materials such as moisture and TCE, which is a hydrocarbon, from the wire after it is filled with a core composition, column 2, line 66 through column 3, line 9) from the granular powder flux (Keegan, composition that contains primarily metallic alloying powders, abstract, lines 2-3) to diffuse out of the tubular welding electrode (from the surface of the wire, Keegan, column 3, line 9) in order to prevent hydrogen-containing materials from contaminating an aluminum weld, which has a higher solubility for hydrogen than that of a steel weld (column 1, lines 22-37). .
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include further comprising a step g) of baking the tubular welding electrode to allow moisture and hydrocarbons from the granular powder flux in view of the teachings of Keegan in order to prevent hydrogen-containing materials from contaminating an aluminum weld, which has a higher solubility for hydrogen than that of a steel weld (column 1, lines 22-37).
Claims 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Deitz, as applied to claims 6 and 14 above, and further in view of Inoue et al. (US-6079243-A). 
Regarding claim 10 and 18, Jang teaches the invention as described above but does not explicitly teach wherein at least some of the plurality of pores extend only partially through the width of the strip and further comprising a step h) of filling at least some of the plurality of pores that extend only partially through the width of the strip with a liquid such as a lubricant.
However, Inoue teaches wherein at least some of the plurality of pores extend only partially through the width of the strip (rough surfaces, column 5, line 6) and further comprising a step h) of filling at least some of the plurality of pores that extend only partially through the width of the strip (rough surfaces necessary to retain lubricants, column 2, lines 49-50)  with a liquid such as a lubricant (lubrication oil, column 6, line 45) in order to produce wires of good feeding performance by modifying the roughness of the wire (column 4, lines 25-28).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include wherein at least some of the plurality of pores extend only partially through the width of the strip and further comprising a step h) of filling at least some of the plurality of pores that extend only partially through the width of the strip with a liquid such as a lubricant in view of the teachings of Inoue in order to produce wires of good feeding performance by modifying the roughness of the wire (column 4, lines 25-28).
Regarding claim 12 and 20, Jang teaches the invention as described above but does not explicitly teach wherein the creating a plurality of pores of step b) involves chemically etching the strip to create the plurality of pores.
However, Inoue teaches wherein the creating a plurality of pores (Inoue, rough surfaces, column 5, line 6) of step b) involves chemically etching the strip (Inoue, column 5, line 6) to create the plurality of pores (Inoue, roughness RA, column 5, line 8) in order to produce wires of good feeding performance by modifying the roughness of the wire (column 4, lines 25-28).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include wherein the creating a plurality of pores of step b) involves chemically etching the strip to create the plurality of pores in view of the teachings of Inoue in order to produce wires of good feeding performance by modifying the roughness of the wire (column 4, lines 25-28).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Deitz as applied to claims 6 and 14 above, and further in view of Tecco et al. (WO-2016111705-A1) and Kitani et al. (JP-H0663792-A, English translation provided). 
Regarding claim 11 and 19, Jang teaches the invention as described above but does not explicitly teach wherein the creating a plurality of pores of step b) involves laser drilling the strip to create the plurality of pores.
However, both Tecco and Kitani teach wherein the creating a plurality of pores (Tecco, “texturing,” page 7, para 0022, line 5; Kitani teaches that the laser removes lubricant to maintain the existing roughness of the wire, page 4, lines 8-9) of step b) involves laser drilling the strip to create the plurality of pores (Tecco teaches using a laser to manipulate the metal strip of tubular wire for the texturing the metal strip, para 0022; Kitani teaches using a laser beam to radiate over the entire circumference of the wire, page 3, line 30) in order to sinter the granular core of the welding wire after formation so as to remove undesired organics from the surface of the welding wire (Tecco, para 0023).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Jang to include wherein the creating a plurality of pores of step b) involves laser drilling the strip to create the plurality of pores in view of the teachings of Tecco and Kitani in order to sinter the granular core of the welding wire after formation so as to remove undesired organics from the surface of the welding wire (Tecco, para 0023).
	Response to Argument
Applicant's arguments filed 20 January have been fully considered, but they are not persuasive.
Regarding the primary reference, Jang (US-20070039937-A1), the Applicant provides three reasons as to why “Jang does not read on Applicant’s claimed ‘pores:’” (1) Jang teaches roughness but not pores, (2) Jang does not teach that the surface roughness can be used to contain a liquid, and (3) Jang’s surface roughness does not provide escape paths for outgassing of moisture and hydrocarbons (pages 7-8 of Applicant’s arguments).
Regarding the first reason, the Applicant asserts that Jang’s surface roughness does not have a “depth and partially enclosed volume.”  However, the examiner respectfully disagrees.
MPEP 2125 states that “drawings and pictures can anticipate claims if they clearly show the structure which is claimed.”  In mapping the limitation “wherein the pores have a depth and a partially-enclosed volume,” the examiner relied on fig. 3 of Jang (see page 4 of the present Office action), which shows a cross-section of a wire sheath and a roughness, where the roughness (a dimple shape) was annotated as a “pore.”  The examiner also used Jang’s teaching of increasing the roughness to bring about an increase in the lubricant residue as an explanation as to why the roughness must also have volume.  In other words, although the 2D photo of fig. 3 shows the examiner-construed pores as having a width and a length, the examiner has understood this lubricant-holding teaching by Jang to infer that the roughness must also have a depth, because in order to hold lubricant, the roughness taught by Jang must then also possess a width, length, and depth, i.e. a volume.  
For additional support, an explanation was provided on page 13 of the Final Office action dated 16 April 2021, which explains how Jang’s “roughness” was construed as the Applicant’s claimed “pores,” under broadest reasonable interpretation.
Regarding the second reason provided by the Applicant, where the Applicant state that Jang does not teach a surface roughness containing a lubricant, the examiner respectfully disagrees with the Applicant and notes that Jang teaches the following in paragraph 0022:
“If the surface roughness (Ra) of the hoop is below 0.30 μm, drawability in a step for forming a tube is not uniform which may result in a non-uniform filling rate and a lubricant during wire drawing may not be retained uniformly. On the other hand, if the surface roughness (Ra) of the hoop exceeds 0.60 μm, the amount of the lubricant residue during wire welding is increased and the surface roughness (Ra) of the finished wire product is increased, resultantly deteriorating wire feedability and defect resistance.”

In paragraph 0087, Jang expands on this correlation by noting the following observations based on an experiment:
“A similar phenomenon as in the comparative example 35 was observed in the comparative example 36. However, the lubricant ‘d’ was not sufficiently lubricative to be used with PCD dies, so wire breakage occurred during the drawing process and this in turn deteriorated wire feedability while welding the finished product. In addition, since the surface roughness (Ra) of the hoop was high, too much lubricant remained on the surface of the finished product, leading to poor defect resistance. That is, the surface roughness (Ra) of the finished product increases proportionally to the surface roughness (Ra) of the hoop, and a greater amount of the lubricant remains on a rougher surface. Consequently, weld defects occurred more frequently during the welding process.”

Because Jang is focused on developing a flux core wire with “superior feedability” (para 0012), Jang is concerned with understanding the relationship between roughness and its effect on applying and removing lubricants for flux cored wires, and consequently, how those effects impact the feedability of flux cored wire.  Nonetheless, although the Applicant argues that Jang does not teach a “roughness that could be used to contain a liquid,’ the independent claims make no mention of a pore that holds lubricant.  The limitations requiring lubricants can only be found in the dependent claims (claims 5, 10, and 18).  
	Similarly, regarding the third reason argued by the Applicant as to why Jang does not teach the claimed pores— Jang’s surface roughness does not provide escape paths for outgassing of moisture and hydrocarbons—this limitation can only be found in the dependent claims (claims 9 and 17) and is not present in any of the independent claims.  In teaching this limitation for the dependent claims, the examiner relied not on Jang but on Keegan et al. (US-6933468-B2).  Thus, the examiner agrees with the Applicant in describing Jang as not teaching a limitation, but the examiner respectfully submits that Keegan is relied on to teach these limitations and not Jang (for support, please see pages 10-11 of the present Office action).  
	On page 8, the Applicant argues the following regarding Deitz (US-2073465-A):
“Second, a person of ordinary skill in the art would not be motivated to modify Jang using Deitz. There is nothing in Deitz that teaches a tubular welding wire that has any pores in the sheath, let alone Applicant's claimed ink bottle shaped pores. The Office points to the "hole produced by bore 44 at the cavity 41" in Figure 2 of Deitz as ostensibly rendering obvious pores that have an ink bottle shape. Office Action at 5. There are several problems with this asserted combination. First, Figure 2 of Deitz is not a wire, but rather is an extrusion press for manufacturing flux cored rods of solder. Deitz at col. 1, 11. 41-45. There is no teaching in Deitz that its extrusion press can be used to manufacture a tubular welding wire with any pores, let alone Applicant's claimed ink bottle shaped pores, included in the sheath. Second, even if the extrusion press could somehow be considered a wire (which it cannot), the allegedly ink bottle shaped feature is not within a surface of the corresponding "sheath". Third, in viewing Figure 2 in conjunction with Figure 1, it becomes clear that the allegedly ink bottle shaped feature has a downward extending portion that means that the asserted feature is not ink bottle shaped. Finally, Applicant notes that Jang does not teach or disclose deliberately introducing pores into the sheath. As such, simply finding an ink bottle shape somewhere in the prior art (which is not even something that Deitz provides) would be insufficient to render Applicant's claimed invention obvious. A person of ordinary skill in the art has no reason to modify the surface roughness of Jang.”

However, none of the reasons provided by the Applicant are limitations in the independent claims.  Specifically, the Applicant does not claim a “wire” as argued, but an electrode.  Under broadest reasonable interpretation, a rod or a rod or solder can be construed as an electrode.  Additionally, the Applicant does not require in the claims that the pores exist only “within a surface of the corresponding sheath.”  Instead, the independent claims require “a partially enclosed volume,” which the examiner has understood to mean that the pores can extend beyond the surface of the sheath.  The Specification supports this interpretation—“a pore may extend partially or fully through the width of the sheath” (paragraph 0031).  Finally, it is unclear how a “downward extending portion” cannot be an ink bottle shape.  The limitation for an ink bottle shape is a “narrow opening at the outer surface that extends into a larger opening.”  A downward extending portion that extends into a larger cavity can be construed as an ink shape bottle, under broadest reasonable interpretation.
	On page 9, the Applicant argues the following regarding the motivation to combine Jang with Deitz:
“Finally, Applicant notes that Jang does not teach or disclose deliberately introducing pores into the sheath. As such, simply finding an ink bottle shape somewhere in the prior art (which is not even something that Deitz provides) would be insufficient to render Applicant's claimed invention obvious. A person of ordinary skill in the art has no reason to modify the surface roughness of Jang.”

Again, the examiner respectfully disagrees.  Jang clearly teaches modifying the surface roughness of a flux cored wire in order to improve its feedability (for support, please see fig. 2 of Jang).  Additionally, the examiner did not simply find an ink bottle shape somewhere in the prior art, as stated by the Applicant, but relied on the following teaching by Deitz in order to combine Jang with Deitz:
“What is known as flux core solder is a commercial product of the kind in view. This is manufactured in slender axially hollow rods or tubes of metallic soldering material, usually an alloy of lead and tin, in which the axial cavity is filled with a fluxing material. These flux cored rods of solder may be manufactured by extruding the metal tube from a press in which means are provided to supply core material to the hollow center of the tube as it is formed.

An object of the present invention is to provide an extrusion apparatus in which means are provided, adjustable at all times, to regulate and control the coaxiality of the two components of the product” (column 1, lines 7-21).

Based on this disclosure provided by Deitz, the examiner determined that it would be obvious to modify Jang with Deitz in order to regulate and control the supply of flux core material provided to the hollow center.  
	Finally, MPEP 2144.04.IV.A,B states the following:
“In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).”

In reviewing this case referenced in the MPEP, the courts determined that Matzen (US-554071A) was not patentable over Allen (US-2446451A).  Matzen taught a shape for a bottle nipple that was less than a hemisphere.  In contrast, Allen taught a shape for a bottle nipple that was greater than a hemisphere.  The main difference is that for Allen, the diameter of the bottle nipple widens and then narrows; in contrast, in Matzen, there is no narrowing of the bottle nipple.  
Similarly, the examiner has determined that the ink-bottle shape claimed by the Applicant, where the diameter of a pore is narrow and then widens, would be an obvious shape for one of ordinary skill in the art to implement for a pore.  Although the Specification discloses that the ink-bottle shape enables pores to “maximize the volume of lubricant that each pore may hold,” the Speciation also discloses that “it may be advantageous to use pores having an ‘ink bottle’ shape” (see paragraph 0045).  This disclosure in the Specification that it may be advantageous does not suffice for meeting the requirement in the MPEP that the Applicant must “demonstrate the critically of a specific limitation” (refencing the first section in MPEP 2144.04).  
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/10/2022


/SANG Y PAIK/Primary Examiner, Art Unit 3761